DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,241,815 to Federspiel.
Re-claim 1, Federspiel discloses a valve, comprising: a valve case 1; an annular valve body 13, an outer circumference end of the valve body is formed as a free end that moves towards both sides in an axial direction with respect to the valve case (see figures 13 and 14); the valve case has: an annular opposing surface (this is the upper and innermost point of surface 14, and that extends around the valve case in an annular fashion) that opposes the free end of the valve body 13 so as to form a gap 22 therebetween (see figure 11); a guide surface (such as 25) is positioned at one side of the opposing surface in the axial direction (surface 25 graduates downward from the annular opposing surface), the guide surface is intermittently formed (as it is grooves formed between surfaces 14) in a circumferential direction of the opposing surface and is continuous with a part of the opposing surface in the circumferential direction, the guide surface is inclined in a direction away from the valve body as a distance from the opposing surface increases.  
Re-claim 6, the guide surface 25 has a shape in which a width in the circumferential direction increases as a distance from the opposing surface increases (see figures 13 and 14, the guide surface fans out in the downward direction).
Re-claim 7, Federspiel further discloses a shock absorber provided with the valve, the shock absorber comprises: a cylinder 2; a rod 3 is inserted into the cylinder, the valve imparts resistance to flow of liquid caused when the cylinder and the rod are relatively moved in the axial direction.

Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious a valve comprising a valve case, the valve case having a displacement suppressing surface formed so as to be continuous in the circumferential direction with a part of one end or both ends of the opposing surface in the axial direction, the displacement suppressing surface having an inclination steeper than an inclination of the guide surface, a tip end of the valve case having a plurality of guides that are arranged side by side in the circumferential direction, the guides each formed with the guide surface and the displacement suppressing surface.
Claims 2, 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 14, 2022

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657